The Honorable Larry Mitchell State Representative P.O. Box 81 Bryant, Arkansas  72022
Dear Representative Mitchell:
This is in response to your request for an opinion on two questions concerning a minor (under the age of 18) being involved in a fire department.  Specifically, your questions are as follows:
          1.  To what extent can a minor be involved; specifically, radio transmissions, being on equipment and how far into a fire scene can they go?
          2.  Is it possible for a minor to be involved in a junior program with a fire department, so that when they reach the age of 18 (of age to be on Workmen's Comp), they will be fully trained?
It is my opinion that all of the information necessary to answer your question is contained in Opinion No. 89-057, previously issued by this office.  See enclosed copy.  In that opinion, it was concluded that minors under the age of 16 cannot be employed or permitted to work in any occupation dangerous to life and limb. Active firefighting can, as a general matter, reasonably be said to be dangerous to life and limb.  Factual questions may arise, however, as to what activities are dangerous to life and limb and which are not.  These factual questions, such as whether "radio transmissions, being on equipment" and a minor's presence on a fire scene would be dangerous to life and limb, are not properly within the scope of an Attorney General opinion.  These issues must be resolved on a case by case basis.
Thus, the answer to your first question as regards minors under the age of 16 is that they cannot be involved in occupation dangerous to life and limb.  The fire department wishing to employ a minor will have to make a judgment as to what activities constitute a danger to life and limb.  Additionally, the hours that these minors may work are restricted by A.C.A. 11-6-108. That section provides as follows:
          No child under the age of sixteen (16) years shall be employed, permitted, or suffered to work for more than six (6) days in any week, nor more than forty-eight (48) hours in any week, nor more than eight (8) hours in any day or before 6:00 A.M. or after 7:00 P.M., except that on nights preceding nonschool days, children under the age of sixteen (16) years may be employed until 9:00 P.M.
With respect to minors age 16-18, although the above prohibition against danger to life and limb does not apply to them, there is a separate child labor provision which sets the hours that they may work.  A.C.A. 11-6-110 provides as follows:
          No boy or girl under the age of eighteen (18) years shall be employed, permitted, or suffered to work in any occupation for more than six (6) days in any week or more than fifty-four (54) hours in any week, nor more than ten (10) hours in any one (1) day or before 6:00 A.M. or after 11:00 P.M. except that the limitation of 11:00 P.M. shall not apply to children under the age of eighteen (18) years employed on nights preceding nonschool days.
Thus with respect to minors age 16-18, there appears to be no prohibition concerning the kinds of activities in which they can participate, but the maximum lawful work hours for these minors must be respected.  As a final note, minors who are between the ages of 16 and 18 and who have graduated from high school, vocational or technical school, or who are married or a parent, are not subject to the above rules on hours of employment.
Your second question is whether minors may be involved in a "junior" program with a fire department.  There appears to be no general prohibition against this, as long as all of the statutes set out above, and any other applicable rules and regulations governing child labor are followed.  See again Opinion No. 89-057.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.